Case Gase6:4749-00043-KSdunee 156 || cBilek/12/48/20ag Page 2 ofyeID 1

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

www.fimb.uscourts.gov

 

In re )
)
ORLANDO CRUZ, ) Case No. 6:16-bk-07815-KSJ
) Chapter 7
Debtor. )
)
)
JESSICA DOIRON, )
)
Plaintiff, )
) Adversary No. 6:17-ap-00043-KSJ
VS. )
)
ORLANDO CRUZ, )
)
Defendant. )
)

 

NOTICE OF APPEAL TO THE UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF FLORIDA

Orlando Cruz, Defendant in the above-captioned adversary proceeding, by and through
undersigned counsel, appeals under 28 U.S.C. § 158(a) to the United States District Court for the
Middle District of Florida the following:

1. The Order Denying Motion for Rehearing entered on November 23, 2020 (Doc. 139)

(Attached as Exhibit “A”).

If a child support creditor or its representative is the appellant, and if the child support
creditor or its representative files the form specified in § 304(g) of the Bankruptcy Reform Act of
1994, no fee is required.

CERTIFICATE OF SERVICE
I CERTIFY that on December 18, 2020, a true and correct copy of the above Notice of
Case Gas@6:47sa9-00043-KSdunleae 150i Filed AZAG/20, Page 2 GfQyeiD 2

Appeal has been furnished electronically via the Court’s CM/ECF system, which will send a
notice of electronic filing to all attorneys of record.

Dated: December 18, 2020

/s/ Michael M. Brownlee

Michael M. Brownlee, B.C.S.

Florida Bar No. 68332

390 North Orange Avenue, Suite 2200
Orlando, Florida 32801

Telephone: (407) 403-5886

Attorney for Orlando Cruz
